UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6781



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WENLEY MCCLAREN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. W. Craig Broadwater, District
Judge. (CR-90-7, CA-95-24-3)


Submitted:   August 15, 2000                 Decided:   August 25, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wenley McClaren, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wenley McClaren seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s

memorandum opinion and find no reversible error.   Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.1   See United States v. McClaren,

Nos. CR-90-7; CA-95-24-3 (N.D.W. Va. May 19, 2000).2   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     1
      Contrary to McClaren’s argument on appeal the certificate of
appealability requirement applies to this appeal. See Slack v.
McDaniel,    U.S.    , 68 U.S.L.W. 4315, 4317 (U.S. Apr. 26, 2000)
(No. 98-6322).
     2
       Although the district court’s order is marked as “filed” on
May 12, 2000, the district court’s records show that it was entered
on the docket sheet on May 19, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2